Citation Nr: 1617915	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee condition; and if so, whether service connection for a right knee condition is warranted. 


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1976 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2014, the Veteran testified at a video conference hearing at the Philadelphia RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  He previously appeared for an RO hearing in May 2013.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The Veteran submitted additional evidence subsequent to the issuance of the most recent adjudicative decision by the RO in the form of lay statements dated in January and February 2015.  During the November 2014 hearing, the Veteran's representative indicated that he was waiving initial RO review of these lay statements pursuant to 38 C.F.R. § 20.1304(C).

The reopened claim of service connection for right knee condition is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a final rating decision dated in August 1979, the RO denied the Veteran's claim of service connection for a right knee condition.

2.  Evidence received since the unappealed August 1979 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee condition, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee condition may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claim of service connection for a right knee condition is favorable to the Veteran, no further action is required to comply with the VCAA. All additional notification and development needed to satisfy VA's duties will be accomplished on remand.

Analysis

At the time of the RO's issuance of its August 1979 rating decision, the evidence available for review by the RO included the Veteran's entrance and separation examinations as well as additional service treatment records.  Furthermore, the claims file contained a copy of a May 1976 medical board determination. 

Based on the evidence available at the time of the August 1979 rating decision, the RO denied service connection for a right knee condition.  In support thereof, the RO noted that the medical board proceedings found that the Veteran had right patellar tendinitis for approximately two years prior to entering service and that he was discharged after a finding that he was medically unfit for service.  The RO concluded that the Veteran's right patellar tendinitis existed prior to service and was not aggravated by his short period of active duty.  The Veteran was notified of this decision in August 1979 but did not respond within the following year.  The Board also notes that military personnel records subsequently received are not "relevant" per 38 C.F.R. § 3.156(c), as the information contained therein is either not pertinent, or is cumulative of information already of record.

The August 1979 rating decision is final by operation of law, and the right knee condition claim may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the August 1979 rating decision consists of hearing testimony from both a May 2013 decision review officer (DRO) hearing and the aforementioned November 2014 videoconference hearing before the undersigned.  In addition, the Veteran has submitted several lay statements in support of his claim. 

During the May 2013 DRO hearing, the Veteran asserted that he did not have a right knee injury prior to entering service.  When asked about his symptoms following his discharge from service, the Veteran stated that he has experienced pain and tenderness in his knee since it began in service following an injury during basic training.  The Veteran reiterated during the November 2014 hearing before the undersigned that he never injured his knee prior to entering service and refuted the contention that his knee was in a cast prior to entering service. 

The Veteran submitted several lay statements from family members and friends who knew him prior to entering service and after he was discharged.  These statements are dated between January and February 2015.  Each individual in his or her statement consistently maintained that the Veteran did not have any problems with his right knee prior to entering service and that he had pain and tenderness in his knee after he was discharged. 

The Veteran's testimony during the May 2013 DRO hearing and the November 2014 videoconference hearing, together with the lay statements submitted by the Veteran following the videoconference hearing, constitutes new and material evidence because together they provide support for a finding that the Veteran's right knee condition did not exist prior to service.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, whether the claimed disorder existed prior to service and was aggravated therein or, alternatively, was incurred in service.  Accordingly, the claim of service connection for a right knee condition is reopened. 




ORDER

The appeal to reopen a claim of service connection for a right knee condition is reopened; to this extent only, the appeal is granted.


REMAND

Before the Board makes a determination as to the Veteran's entitlement to service connection for a right knee condition, further development of the record is necessary.  The Veteran's April 1976 service entrance examination revealed no right knee disorders, but he was treated for right knee symptoms immediately thereafter.  The Veteran's case was reviewed by a medical review board in May 1976 for a determination on whether he should be discharged for medical reasons.  The medical review board confirmed the diagnosis of right patellar tendinitis and found that the condition existed prior to service, with an approximate date of origin in 1974.  It also determined that the condition was not aggravated by active duty.  

It is therefore necessary for a VA medical examiner to review the Veteran's claims file and provide an opinion as to whether the Veteran's diagnosed right knee condition preexisted service and, if so, whether that condition was aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing his reopened claim and take any necessary follow-up action to obtain reported relevant medical records, if any, pursuant to 38 C.F.R. § 3.159(c).

2.  After completion of the forgoing, schedule the Veteran for a VA orthopedic examination addressing the etiology of the Veteran's right knee disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any right knee symptoms.  

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide opinions as to the following:

a) Whether the Veteran's current right knee disorder clearly and unmistakably preexisted service, and, if so, whether such disorder clearly and unmistakably did not worsen beyond natural progression during service;

b) If the current right knee disorder did not clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


